Order entered July 10, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00134-CV

                              KEITH HAMAKER, Appellant

                                             V.

                 COLLIN CENTRAL APPRAISAL DISTRICT, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-04587-2016

                                         ORDER
       Before the Court is appellee’s July 5, 2018 opposed motion for an extension of time to

file a brief. We GRANT the motion and extend the time to August 13, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE